Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 9-12 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi et al. (US Pub. No. 2020/0027932 A1), hereafter referred to as Choi.

As to claim 1, Choi discloses a display substrate (fig 4, [0100]), 
comprising a plurality of pixel units arranged in a matrix ([0062]), wherein the pixel units each comprise a plurality of sub-pixels ([0062] and fig 4, sub-pixels B-S, G-S and R-S), the sub-pixels each comprise a micro-cavity modulation layer (115 and 110) and an emitting structure layer (120, OS, 190), the micro-cavity modulation layer (115 and 110) is provided with a reflective electrode (110), the emitting structure layer (120, OS, 190) comprises a first electrode (120), an emitting layer (OS) and a semi-transparent and semi-reflective second electrode (190; [0055]) which are sequentially disposed on the micro-cavity modulation layer (115 and 110), and distance between the second electrode (190) and the reflective electrode (110) is different in each sub-pixel (sub-pixels B-S, G-S and R-S). 

As to claim 2, Choi discloses the display substrate according to claim 1 (paragraphs above),


As to claim 9, Choi discloses the display substrate according to claim 1 (paragraphs above),
wherein the emitting layer is an emitting layer that emits white light ([0116]); and the sub-pixel further comprises a color filter layer (230; [0053]) disposed on the emitting structure layer (120, OS, 190).

As to claim 10, Choi discloses a display device ([0062]), comprising the display substrate according to claim 1 (paragraphs above).

As to claim 11, Choi discloses a preparation method of a display substrate (fig 4 and [0100]-[0118]), comprising:


As to claim 12, Choi discloses the preparation method according to claim 11 (paragraphs above),
forming a driving circuit layer (310) on a silicon substrate (100; [0102]), wherein the driving circuit layer comprises a driving transistor ([0101]), the micro-cavity modulation layer (110 and 115) is formed on the driving circuit layer (310), the reflective electrode (110) is connected with a drain electrode (314) of the driving circuit layer (310), the emitting structure layer (OS) is formed on the micro-cavity modulation layer (115 and 110), 

As to claim 20, Choi discloses the preparation method according to claim 11 (paragraphs above),
wherein the emitting layer is an emitting layer that emits white light ([0116]); and the preparation method further comprises: forming a color filter layer (230) on the emitting structure layer (OS).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-8 and 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Baik et al. (US Pub. No. 2021/0098733 A1), hereafter referred to as Baik.

As to claim 3, Choi discloses the display substrate according to claim 2 (paragraphs above).
Choi does not disclose wherein the pixel units each comprise a first sub-pixel; and a micro-cavity modulation layer of the first sub-pixel comprises: a first reflective electrode disposed on the driving circuit layer, 
Nonetheless, Baik discloses a first sub-pixel; and a micro-cavity modulation layer of the first sub-pixel comprises: a first reflective electrode disposed on the driving circuit layer, wherein the first reflective electrode is connected with the drain electrode of the driving circuit layer through a first via provided in the driving circuit layer; a first modulation layer covering the first reflective electrode, wherein the first modulation layer is provided with 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the modulation structure of Choi with different thicknesses by using the plurality of stacked layers as taught by Baik since this will allow for adjusting the spacing of the modulation without the need for an additional masking step.  

As to claim 4, Choi discloses the display substrate according to claim 2 (paragraphs above).


It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the modulation structure of Choi with different thicknesses by using the plurality of stacked layers as taught by Baik since this will allow for adjusting the spacing of the modulation without the need for an additional masking step.  

As to claim 5, Choi discloses the display substrate according to claim 2 (paragraphs above).
Choi does not disclose wherein the pixel unit comprises a third sub-pixel; and a micro-cavity modulation layer of the third sub-pixel comprises: a first connection electrode disposed on the driving circuit layer, wherein the first connection electrode is connected with the drain electrode of the driving circuit layer through a first via provided in the driving circuit layer; a first modulation layer covering the first connection electrode, wherein the first modulation layer is provided with a second via exposing the first connection electrode; a first connection block disposed in the second via, wherein the first connection block is 39English Translation connected with the first connection electrode; a second modulation layer covering the first modulation layer 
Nonetheless, Baik discloses a third sub-pixel; and a micro-cavity modulation layer of the third sub-pixel comprises: a first connection electrode disposed on the driving circuit layer, wherein the first connection electrode is connected with the drain electrode of the driving circuit layer through a first via provided in the driving circuit layer; a first modulation layer covering the first connection electrode, wherein the first modulation layer is provided with a second via exposing the first connection electrode; a first connection block disposed in the second via, wherein the first connection block is 39English Translation connected with the first connection electrode; a second modulation layer covering the first modulation layer and the first connection block, wherein the second modulation layer is provided with a third via 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the modulation structure of Choi with different thicknesses by using the plurality of stacked layers as taught by Baik since this will allow for adjusting the spacing of the modulation without the need for an additional masking step.  

As to claim 6, Choi in view of Baik disclose the display substrate according to claim 3 (paragraphs above).
Baik further discloses a third connection block (fig 2, 310) disposed in the fourth via (CH14) of the first sub-pixel (SP1), wherein the third 

As to claim 7, Choi in view of Baik disclose the display substrate according to claim 4 (paragraphs above).
Baik further discloses wherein the display substrate further comprises a third connection block (fig 6, 320) disposed in the fourth via (CH24) of the second sub-pixel (SP2), and the third connection block (320) is connected with the second connection block (422) of the second sub-pixel (SP2).

As to claim 8, Choi in view of Baik disclose the display substrate according to claim 5 (paragraphs above).
Baik further discloses wherein the display substrate further comprises a third connection block (fig 7, 330) disposed in the fourth via (CH33) of the third sub-pixel (SP3), and the third connection block (330) is connected with the third reflective electrode (portion of 335) of the third sub-pixel (SP3).

As to claim 13, Choi discloses the preparation method according to claim 12 (paragraphs above), 

Nonetheless, Baik discloses a first sub-pixel, a second sub-pixel and a third sub-pixel; and forming the micro-cavity modulation layer comprises: forming a first reflective electrode and two first connection electrodes on the driving circuit layer, wherein the first reflective electrode is formed in the first sub-pixel and is connected with a drain electrode of a driving transistor through a first via provided in the driving circuit layer, and the two first connection electrodes are respectively formed in the second sub-pixel and the third sub-pixel and are connected with drain electrodes of driving transistors respectively through first vias provided in the driving circuit layer; forming a first modulation layer covering the first reflective electrode and the two first connection electrodes, wherein each sub-pixel has a second via formed on the first modulation layer, a second via of the first sub-pixel exposes the first reflective electrode, and second vias of the second sub-pixel and the third sub-pixel expose the first connection electrodes; forming a first connection block in each sub-pixel's second via, wherein the first reflective electrode is connected with a first connection 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the modulation structure of Choi with different thicknesses by using the plurality of stacked layers as taught by Baik since this will allow for adjusting the spacing of the modulation without the need for an additional masking step.

As to claim 14, Choi in view of Baik disclose the preparation method according to claim 13 (paragraphs above),


As to claim 15, Choi in view of Baik disclose the preparation method according to claim 13 (paragraphs above),
Baik further discloses wherein forming the emitting structure layer comprises: forming first electrodes on the third modulation layer, wherein the second connection block of the first sub-pixel is connected with a first electrode of the first sub-pixel through the fourth via of the first sub-pixel, the second connection block of the second sub-pixel is connected with a first electrode of the second sub-pixel through the fourth via of the second sub-pixel, and the third reflective electrode is connected with a first 

As to claim 16, Choi in view of Baik disclose the preparation method according to claim 14 (paragraphs above),
Baik further discloses wherein forming the emitting structure layer comprises: forming first electrodes on the third modulation layer, wherein each sub-pixel has a first electrode connected with its third connection block; and forming sequentially the emitting layer and the second electrode (sub-pixels SP1-SP3 including blocks 410 interconnecting the electrode of emission structures 700).

As to claim 17, Choi in view of Baik disclose the preparation method according to claim 13 (paragraphs above),
Baik further discloses wherein, forming the first connection block in each sub-pixel's second via, comprises: filling a conductive material in each sub-pixel's second via through a filling processing to form the first connection block; and treating surfaces of the first modulation layer and the 
Baik does not explicitly disclose that the planarization process includes a polishing process as claimed.  Nonetheless, the Examiner takes Official Notice that a polishing process is a well-known process for planarization and it would have been obvious to use a polishing process such as chemical mechanical polishing since this will quickly and inexpensively manufacture the planar surface of the display device. 
 
As to claim 18, Choi in view of Baik disclose the preparation method according to claim 13 (paragraphs above),
Baik further discloses wherein, forming the second connection block in each sub-pixel's third via, comprises: filling a conductive material in each sub-pixel's third via through a filling processing to form the second connection block; and treating surfaces of the second modulation layer and the second connection block using a planarization process to form a flat surface on the second modulation layer and the second connection block (fig 2, SP1-SP3 and planarization taught in [0078]). 


As to claim 19, Choi in view of Baik disclose the preparation method according to claim 14 (paragraphs above),
Baik further discloses wherein, forming the third connection block in each sub-pixel's fourth via comprises: filling a 43English Translation conductive material in each sub-pixel's fourth via through a filling processing to form the third connection block; and treating surfaces of the third modulation layer and the third connection block using a planarization process to form a flat surface on the third modulation layer and the third connection block (fig 2, SP1-SP3 and planarization taught in [0078]). 
Baik does not explicitly disclose that the planarization process includes a polishing process as claimed.  Nonetheless, the Examiner takes Official Notice that a polishing process is a well-known process for planarization and it would have been obvious to use a polishing process 

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US2021/0202883A1 is a pertinent prior art reference that shows the general structure of the claimed display. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        2/18/2022